ORDER
PER CURIAM.
Appellants, S.E.K., by her Next Friend P.A.M., and P.A.M. individually, appeal from an order of the Circuit Court of Perry County, Missouri, limiting past child support from respondent, L.A.W., to actual medical expenses proven at trial. We affirm.
The order of the trial court is supported by substantial evidence and is not against the weight of evidence. In addition, no error of law appears. As we find an opinion would have no precedential value, we affirm the trial court’s order pursuant to Rule 84.16(b). *399A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.